This opinion was filed for record
     Fl ~E,
     IN CLERKS OFFICE
                                                        8.' 00O-M 1\)0V LO) UL (,P
                                                       at                   on


                                                      Ctak=-c(L1.b
                                                                SUSAN L. CARLSON
                                                              SUPREME COURT CLERK


            IN THE SUPREME COURT OF THE STATE OF WASHINGTON




In the Matter of the Paternity ofM.H.             )
                                                  )     No. 92620-4
STEPHANIE BELL,                                   )
                                                  )
                        Petitioner,               )
                                                  )      EnBanc
       v.                                         )
                                                  )
JUAN SID RAN HEFLIN,                              )
                                                  )
                        Respondent.               )      Filed: NOV i 0 2fi1~
                                                  )


       MADSEN,      C.J.~The     Uniform Interstate Family Support Act (UIFSA) governs

how Washington courts are to enforce child support orders issued by courts in other

states. In this case, we must clarify under which ofUIFSA's choice of law rules our

state's nonclaim statutes fall. Relying on the comments to the model UIFSA and other

states' interpretations ofUIFSA, we hold that under UIFSA's choice oflaw provision, a

statute authorizing wage withholding is a "remedy," whereas a nonclaim statute is a

"statute of limitation." After comparing the two statutes of limitations applicable in this

case, the 20-year Indiana statute oflimitation controls because it is longer. Therefore, the

trial court had the authority to enter the wage withholding order, and we reverse and
No. 92620-4


remand this case for entry of judgment in Stephanie Bell's favor. Bell is awarded

attorney fees and costs at trial and on appeal.

                                            FACTS

       Stephanie Bell and Juan Sidran Heflin are the parents ofM.H. (born May 13,

1985). In 1994, Bell established paternity and obtained an order of child support from

the Vigo Circuit Court in Indiana. The order mandated that Heflin pay $77 per week in

child support, as well as $539 of back support. Bell and M.H. lived in Indiana at that

time, but Heflin lived in Washington. On September 9, 2010, Bell registered the Indiana

support order in King County, Washington for enforcement only. After various hearings,

the King County Superior Court confirmed the Indiana support order, in the sum of

$110,709.23, as a registered foreign child support obligation on February 24, 2011. 1

Clerk's Papers (CP) at 12-13. The parties then entered into a settlement agreement on

December 7, 2011 where Heflin agreed to pay a sum of$120,000 in monthly payments of

$2,000. After Heflin failed to abide by the terms of the settlement agreement, Bell filed

the motion for wage withholding in King County Superior Court that is the subject of this

appeal. After finding that Indiana law applied, the superior court issued the wage

withholding order. CP at 66-69.

       The Court of Appeals, Division One, reversed the wage withholding order in an

unpublished opinion. In re Paternity of MH., No. 72527-1-I (Wash. Ct. App. Sept. 28,

2015) (unpublished), http://www.courts.wa.gov/opinions/pdf/72527l.pdf. The Court of


1
 The order is dated February 23, 2011, but the superior court clerk filed the order on
February 24, 2011.

                                                  2
No. 92620-4


Appeals applied RCW 4.56.210(2), which states, "An underlying judgment or judgment

lien ... for accrued child support shall continue in force for ten years after the eighteenth

birthday of the youngest child." 2 Ultimately, the court found that RCW 4.56.210(2) fell

under the "procedures and remedies" section of the UIFSA choice of law statute, RCW

26.21A.515(3). Therefore, the law of Washington applied and the trial court lacked the

authority to issue the wage withholding order because the time period in RCW

4.56.210(2) had passed and the judgment had thus expired. MH., slip op. at 6.

       Bell petitioned this court for review. The Washington State Department of Social

and Health Services filed an amicus brief in support of Bell.

                                         ANALYSIS

       The issues here present questions under UIFSA, RCW 26.21A.515. Statutory

construction is a question oflaw that this court reviews de novo. State v. Ammons, 136
Wash. 2d 453, 456,963 P.2d 812 (1996).

       Our court has not had many opportunities to interpret UIFSA, which governs how

Washington courts enforce child support orders issued by courts in other states. We did

recount a brief history ofUIFSA in In reMarriage of Schneider, 173 Wash. 2d 353, 358-59,

268 P.3d 215 (2011). Prior to UIFSA, parties could have competing child support orders

in different states, parents could avoid obligations by moving to states with more

favorable laws, and the resulting litigation caused the system to be in a state of general

"'chaos."' !d. at 358 (quoting UIFSA (2008), 9 pt. 1B U.L.A. § 611 cmt. at 139-40

2
  The Court of Appeals also discussed RCW 6.17 .020(2), which sets out a similar limitation of
10 years after the 18th birthday of the youngest child. Our cases that discuss these nonclaim
statutes typically discuss both. This opinion refers only to RCW 4.56.210(2) for simplicity.

                                               3
No. 92620-4


(Supp. 2011)). UIFSA established a '"one-order'" system where one state would have

continuing, exclusive jurisdiction over a support order to help alleviate this chaos. I d. at

358-59 (quoting 9 pt. lB U.L.A. § 611 cmt. at 139-40 (Supp. 2011)). To maintain this

system, UIFSA includes various provisions relating to modifying and enforcing support

orders from other states. Id. at 359.

       The first issue in this case is which provision of the UIFSA choice of law statute

applies. That statute states:

       (1) Except as otherwise provided in subsection (4) of this section, the law
       of the issuing state or foreign country governs:
               (a) The nature, extent, amount, and duration of current payments
       under a registered support order;
               (b) The computation and payment of arrearages and accmal of
       interest on the arrearages under the support order; and
               (c) The existence and satisfaction of other obligations under the
       support order.
               (2) In a proceeding for arrears under a registered support order, the
       statute oflimitation of this state or of the issuing state or foreign country,
       whichever is longer, applies.
               (3) A responding tribunal of this state shall apply the procedures and
       remedies of this state to enforce current support and collect arrears and
       interest due on a support order of another state or foreign country registered
       in this state.
               (4) After a tribunal of this or another state determines which is the
       controlling order and issues an order consolidating arrears, if any, a tribunal
       of this state shall prospectively apply the law of the state or foreign country
       issuing the controlling order, including its law on interest on arrears, on
       current and future support, and on consolidated arrears.

RCW 26.21A.515.

       Heflin argues that RCW 4.56.21 0(2)-the nonclaim statute applied by the Court of

Appeals-is a "remedy" under RCW 26.21A.515(3), thus Washington law should apply

to bar the claim because the time for enforcement has expired. But RCW 4.56.21 0(2)



                                              4
No. 92620-4


does not fit well within the remedy section. UIFSA does not define "remedies," but the

comment to the model act refers to mechanisms such as "license suspension or revocation

statutes" as examples of remedies. UIFSA (2008), 9 pt. lB U.L.A. § 604(b) cmt. at 197

(Supp. 20 16). Based on that comment, the wage withholding mechanism used in this

case, for example, would be a "remedy" under RCW 26.21A.515(3). See RCW

26.18.070. The text of the chapter authorizing such wage withholding orders supports

this view. In enacting the wage withholding remedy, the legislature found that there was

an urgent need for vigorous enforcement of child support and that "more efficient

statutory remedies need[ ed] to be established to supplement and complement the

remedies provided in chapters 26.09, 26.21A, 26.26, 74.20, and 74.20A RCW." RCW

26.18.010 (emphasis added). 3 The legislature also mandated that the "remedies provided

in [the child support enforcement] chapter" be "liberally construed to assure that all

dependent children are adequately supported." RCW 26.18.030(1), (3) (emphasis added).

       RCW 4.56.210(2), on the other hand, does not provide a procedural mechanism to

enforce a child support order. Rather, it provides a durationallimit on the general

enforcement of an underlying judgment for child support. This distinction has been made

by a court in at least one other state. In that case, the North Carolina Court of Appeals

held that "remedy" under a different provision ofUIFSA refers to the "procedural means

of enforcing support orders," rather than the enforcement itself. State ex ref. George, 120
N.C. App. 552, 558, 503 S.E.2d 686 (1998). Further, the Bray court discusses a North


3
 Notably absent from the legislature's enumerated list of child support enforcement remedies are
RCW 4.56.210(2) and RCW 6.!7.020(2).

                                               5
No. 92620-4


Carolina durationallimit statnte for child support actions that is identical to RCW

4.56.21 0(2). Interestingly, the Bray court does not discuss the time limit in relation to

"remedies" under UIFSA; rather, the court discusses the time limit only in its section on

the applicable statnte of limitation under UIFSA. This supports finding that

Washington's identical statnte is not a "remedy" and is therefore not governed by the

remedies section of the UIFSA choice of law provision.

       The other option, which Bell and amicus advocate for, is that RCW 4.56.210(2) is

a "statnte of limitation" under RCW 26.21A.515(2). 4 Heflin argues that RCW 4.56.210

and RCW 6.17.020 are not statntes of limitation. This is generally a correct statement of

Washington case law. Hazel v. VanBeek, 135 Wash. 2d 45, 60-61, 954 P.2d 1301 (1998)

(describing RCW 6.17.020(1) as a jurisdictional time limit rather than a normal statnte of

limitations); Grub v. Fogle's Garage, Inc., 5 Wash. App. 840, 842, 491 P.2d 258 (1971)

(stating RCW 4.56.210(1) is a statute creating a lien right for a definite length of time

only, and not a statnte of limitation, '"because it does not exist outside of the period

during which it is conferred'" (quoting Hutton v. State, 25 Wash. 2d 402, 407, 171 P.2d 248

( 1946))). This court explained the distinction between the jurisdictional time bar found in

nonclaim statntes like RCW 4.56.210 and statntes of limitation in Hutton. "A statnte

creating a lien right for a definite length of time only, is something that is in addition to

the cause of action or substantive right in question and is not a statute of limitations,


4
  RCW 26.21A.515(2) provides, "In a proceeding for arrears under a registered support order, the
statute of limitation of this state or of the issuing state or foreign county, whichever is longer,
applies." The Court of Appeals did not have the opportunity to address the applicability of this
section because the parties failed to argue that it should apply.

                                                6
No. 92620-4


because it does not exist outside of the period during which it is conferred." I d. at 407

(emphasis added).

       No Washington case, however, analyzes whether these nonclaim statutes are

"statutes oflimitation" for purposes of the UIFSA choice oflaw provision. But several

cases from other states have faced this issue when applying their versions ofUIFSA.

These cases suggest that despite the Washington case law disavowing the "statute of

limitation" label for RCW 4.56.210 generally, this court should treat the section

regarding child support orders as a statute of limitation for UIFSA choice of law. RCW

26.21A.905 emphasizes that in applying and construing UIFSA, "consideration must be

given to the need to promote uniformity of the law with respect to its subject matter

among states that enact it." See also Schneider, 173 Wash. 2d at 369 ("Because this is a

matter of first impression in Washington of interpreting a uniform law adopted by all 50

states, we may consider how these other states have addressed the issue. RCW

26.21A.905.").

       In Martin v. Phillips, the Kansas Court of Appeals discussed this choice oflaw

issue as between the applicable Kansas statute and the same Washington statute at issue

here. 51 Kan. App. 2d 393, 347 P.3d 1033 (2015). The court explained the related

concepts of a "statute of limitation" and a "dormant judgment." I d. at 398. In that case,

the defendant did not challenge that the statute of limitation provision in UIFSA applied,

and the court stated, "That makes sense-neither a dormant judgment nor a claim barred

by a statute of limitations may be collected. In addition, quite literally, a dormancy




                                              7
No. 92620-4


statute is a statute of limitations: it limits by statute one's ability to collect on a

judgment." !d. at 399. Under UIFSA, the Kansas dormancy statute applied, rather than

RCW 4.56.210(2), because arrearages were always collectible under Kansas law (at that

time-the law was subsequently amended), as compared to the 10 years after the 18th

birthday limit set forth in RCW 4.56.210. !d. at 397-98.

       Cases from other states are in accord. Hale v. Hale, 33 Kan. App. 2d 769, 771,

108 P.3d 1012 (2005) (stating that the specific UIFSA statute of limitation provision

controls over general statutes relating to the duration of an enforceable judgment;

comparing Kansas dormancy statute with Oklahoma statute providing that child support

judgments never become dormant to determine which applied under UIFSA's choice of

law statute); In re B.C., 52 S.W.3d 926, 929 (Tex. App. 2001) (a dormancy, jurisdiction-

type statute for enforcing arrearages is a statute of limitation for UIFSA purposes, even

where other cases specify that it is not a statute of limitation for other purposes); In re

Marriage ofMorris, 32 P.3d 625, 626-27 (Colo. App. 2001) (a jurisdiction time limit

statute "functions as a statute of limitations" for UIFSA choice of Jaw).

        Based on these cases and the general policy rationale underlying UIFSA, we hold

that RCW 4.56.210(2) is a "statute of limitation" for UIFSA choice oflaw purposes,

despite the fact that it is not a statute of limitation for other purposes and not a "remedy"

under RCW 26.21A.515(3).

        Because we hold that RCW 4.56.210(2) is a statute oflimitation for UIFSA choice

of law purposes, we must compare its time period with the statute of limitation in




                                                 8
No. 92620-4


Indiana, the issuing state, to determine which is longer. See RCW 26.21A.515(2). The

parties dispute the correct statute of limitation for this action in Indiana. Indiana has a

statute similar to RCW 4.56.21 0(2) that states, "An action to enforce a child support

obligation must be commenced not later than ten (1 0) years after: (1) the eighteenth

birthday of the child; or (2) the emancipation of the child; whichever occurs first." IND.

CODE§ 34-11-2-10. But Indiana also has a statute that states, "Every judgment and

decree of any court ... shall be considered satisfied after the expiration of twenty (20)

years." IND. CODE§ 34-11-2-12. 5 And both of these statutes come into play in support

orders.

          The Court of Appeals ofindiana has explained that the 10-year statute (Indiana

Code§ 34-11-2-10) applies to claims to enforce a child support obligation. Wilson v.

Steward, 937 N.E.2d 826, 829 (Ind. Ct. App. 2010). But once there has been a judgment,

the 20-year statute (Indiana Code § 34-11-2-12) applies. !d. In Wilson, the mother had a

1989 judgment holding the father in contempt for nonpayment of child support and

ordering him to pay the child support arrearage. That 1989 judgment was what the

mother was attempting to enforce; therefore the 20-year statute applied. Id. In the

present case, Bell is not seeking to enforce a child support obligation. Rather, Bell is

seeking to enforce the February 24, 2011 order that mandated Heflin pay $110,709.23 of



5
    It is worth noting that this Indiana statute is another example of a statute that the Indiana state
courts have interpreted as a "statute oflimitation" for UIFSA choice oflaw purposes, despite
holding in other sih~ations that the provision is not a statute of limitations (it is rule of evidence
providing a rebuttable presumption of a valid judgment). See Wilson v. Steward, 937 N.E.2d
826, 830 (Ind. Ct. App. 2010).

                                                     9
No. 92620-4


unpaid child support obligations (aka arrearages). Therefore, under the law oflndiana,

the 20-year statute applies.

       Under the Washington statute, Bell's period for enforcing the arrears judgment

would have expired 10 years after M.H.'s 18th birthday. M.H. was born May 13, 1985.

Her 18th birthday was thus May 13, 2003. Under RCW 4.56.210(2), the judgment would

not be enforceable after May 13, 2013. But under the Indiana statute, Bell's judgment

remains enforceable for at least 20 years. The judgment for arrearages that Bell seeks to

enforce is from February 24,2011. Under Indiana Code§ 34-11-2-12, this judgment

would be enforceable until at least February 24, 2031. Because the Indiana statute of

limitation is longer than the Washington statute of limitation, RCW 26.21A.515(2)

mandates that Washington courts apply the Indiana law. The trial court thus properly

applied the Indiana law and had the authority to issue the wage withholding order to

satisfy the judgment for child support arrears.

       The policy behind UIFSA supports our holding. UIFSA sought to avoid allowing

parents to forum-shop based on which states could limit their liability under existing

support orders. The comment to the model act explains the rationale behind the statute of

limitation provision is that "the obligor should not gain an undue benefit from his or her

choice of residence if the forum state ... has a shorter statute of limitations for

arrearages." UIFSA (2008), 9 pt. 1B U.L.A. § 604(b) cmt. at 197 (Supp. 2016). Amicus

persuasively argues that holding that a statute that limits the time for recovery of

arrearages, like RCW 4.56.210(2), is not a "statute of limitation" for UIFSA choice of




                                              10
No. 92620-4


law purposes would prevent courts from applying RCW 26.21A.515 as it was intended to

be applied. If the directive to apply the longer limitation period does not apply to the

enforcement period under RCW 4.56.210(2), the directive is meaningless. Foreign

support orders registered in Washington would be unenforceable under RCW 4.56.210(2)

even if the statute of limitation for such enforcement had not yet expired in the issuing

state. By mandating the application of the longer statute of limitation period, UIFSA

suggests an intent to keep judgments for arrearages enforceable as long as possible to

give children the most support possible. Holding that RCW 4.56.210(2) is a statute of

limitation for UIFSA choice of law purposes is the most consistent with that intent.

       Bell also asserts that applying the nonclaim statute violates the full faith and credit

clause of the constitution, U.S. CONST. art. I,§ 1, but the Court of Appeals rejected this

claim because Bell provided no meaningful legal argument. Because we resolve this case

on nonconstitutional grounds, 6 we do not address Bell's full faith and credit clause claim.

       Bell requested attorney fees pursuant to RCW 26.18.160 in the Court of Appeals.

We treat such a request as a continuing request in this court. RAP 18.1(b). A prevailing

party is entitled to costs and attorney fees incurred at the trial level and on appeal. In re

Marriage of Capetillo, 85 Wash. App. 311, 320, 932 P.2d 691 (1997) (citing RCW

26.18.160; In reMarriage ofHunter, 52 Wn. App. 265,273,758 P.2d 1019 (1988)).

Because Bell is the prevailing party on appeal of the motion for wage assignment, RCW


6
 "'It is well established that if a case can be decided on nonconstitutional grounds, an appellate
court should decline to consider the constitutional issues."' Tesoro Ref & Mktg. Co. v. Dep 't of
Revenue, 173 Wash. 2d 551, 559 n.3, 269 P.3d 1013 (2012) (quoting HJS Dev., Inc. v. Pierce
County, 148 Wn.2d 451,469 n.75, 61 P.3d 1141 (2003)).


                                                11
No. 92620-4


26.18.070, she is entitled to recovery of costs, including an award for reasonable attorney

fees under RCW 26.18.160, provided she complies with RAP 18.1.

                                      CONCLUSION

       We reverse the Court of Appeals and hold (1) a "remedy" under UIFSA choice of

law, RCW 26.21A.515(3), is the statute authorizing wage withholding, RCW 26.18.070,

rather than the time for judgment statute, RCW 4.56.210(2); (2) RCW 4.56.210(2) is a

"statute of limitation" for UIFSA choice of law purposes; and (3) under RCW

26.21A.515(2), the 20-year Indiana statute of limitations controls because it is longer.

Therefore, the trial court had the authority to enter the wage withholding order. We

reverse and remand for entry of judgment in Bell's favor.




                                             12
No. 92620-4




WE ONCUR:
  ~··-   / ' .. \




~~·.g·

c5~~52




                    13